DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejection of claim 43 over Perlman has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				25-44
Withdrawn claims: 				None
Previously cancelled claims: 		1-24
Newly cancelled claims:			43
Amended claims: 				37, 42, and 44
New claims: 					45
Claims currently under consideration:	25-42, 44, and 45
Currently rejected claims:			25-42, 44, and 45
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman (US 8,512,794).
Regarding claim 42, Perlman teaches a food product comprising a fat blend (column 5, lines 25-35), wherein a combination of phytosterol ester and liquid oil (corresponding to vegetable oil) (col. 5, lines 59-66) in the fat fraction (corresponding to fatty portion) 
Regarding claim 44, Perlman teaches the invention as disclosed above in claim 42, including the product is a margarine (col. 5, line 28).

Claim Rejections - 35 USC § 103
Claims 25-32, 34-40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 8,512,794) in view of Hegenbart (Hegenbart, S., “Fats and Oils Spread Out Possibilities in Margarine”, 2001, Natural Products Insider, < https://www.naturalproductsinsider.com/archive/fats-and-oils-spread-out-possibilities-margarine>).
Regarding claim 25, Perlman teaches an edible spreadable emulsion (corresponding to margarine spreads) (column 3, lines 66-67), wherein a combination of phytosterol ester and liquid oil (corresponding to vegetable oil) (col. 5, lines 59-66) in the fat fraction 
However, Hegenbart teaches that standard margarine contains at least 80% fat, spreads contains 40-79% fat, and diet/reduced calorie margarine contains less than 40% fat (page 1, paragraph 4), which overlaps the claimed fat fraction content.
It would have been obvious for a person of ordinary skill in the art to have made the emulsion of Perlman having a fat fraction as taught by Hegenbart.  Since Perlman teaches that the edible spreadable emulsion is a margarine or margarine spread, but does not specify a fat content to include in the emulsion, a skilled practitioner would be motivated to consult an additional reference such as Hegenbart in order to determine a suitable fat fraction for a margarine or margarine spread, thereby rendering the fat fraction content obvious.
Regarding claim 26, Perlman teaches the invention as disclosed above in claim 25, including the phytosterol ester comprises at least 75% phytosterol oleate (col. 5, lines 1-6).
Regarding claim 27, Perlman teaches the invention as disclosed above in claim 25, including the hardstock is 0% of the fat fraction (corresponding to the fatty portion 
Regarding claim 28, Perlman teaches the invention as disclosed above in claim 25, including the fat fraction contains no hardstock (corresponding to the fatty portion including a triglyceride-based oil, less than 5% diglycerides, and phytosterol ester) (col. 4, lines 45-51; col. 5, lines 59-61).
Regarding claim 29, Perlman teaches the invention as disclosed above in claim 25, including the minimum amount of saturated fatty acids in the fat fraction is 0% (corresponding to at least 80% by weight of the fatty acid may be monounsaturated, and where the amount approaches 100%, the saturated fatty acid would approach 0) (col. 5, lines 4-6), which overlaps the claimed content range.
Regarding claim 30, Perlman teaches the invention as disclosed above in claim 25, including phytosterol ester comprises less than 20% polyunsaturated fatty acids (corresponding to polyunsaturated (linoleate+alpha-linoleate)-ester phytosterols) (col. 4, lines 55-57), which falls within the claimed content range. 
Regarding claim 31, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is a margarine-like composition (corresponding to margarine spread and margarine) (col. 3, lines 66-67; col. 5, lines 25-28) which comprises standard margarine, spreads, and diet/reduced calorie margarine which have 0-100% fat as taught by Hegenbart (page 1, paragraph 4), which overlaps the claimed content range.
Regarding claim 32, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is a margarine (col. 5, line 28) which comprises diet and reduced 
Regarding claim 34, Perlman teaches the invention as disclosed above in claim 25, including the food product is selected from the group consisting of a spreadable edible emulsion (corresponding to margarine or mayonnaise), a dairy product, and a bakery product (corresponding to pastry and cake) (col. 5, lines 25-31). 
Regarding claim 35, Perlman teaches a fat blend (corresponding to margarine spreads) (column 3, lines 66-67), wherein a combination of phytosterol ester and liquid oil (corresponding to vegetable oil) (col. 5, lines 59-66) in the fat fraction (corresponding to fatty portion) consists of: 10-40% of a phytosterol ester (col. 5, lines 13-16) comprising at least 65% phytosterol oleate (corresponding to monounsaturated (oleate)-ester Phytosterols (MEPs)) (col. 5, lines 1-6); 0% hardstock; and liquid oil to 100%, wherein the minimum amount of saturated fatty acids in the fat fraction is 0% of the total fatty acid content, (corresponding to at least 80% by weight of the fatty acid may be monounsaturated, and where the amount approaches 100%, the saturated fatty acid would approach 0) (col. 5, lines 4-6), and wherein the fat blend comprises solid fat at 20°C (corresponding to phytosterol esters remain solid or semi-solid at room temperature) (col. 12, lines 37-39). 
Regarding claim 36, Perlman teaches the invention as disclosed above in claim 35, including the phytosterol ester comprises at least 75% phytosterol oleate (col. 5, lines 1-6).
Regarding claim 37, Perlman teaches the invention as disclosed above in claim 35, including the hardstock is 0% of the fat fraction (corresponding to the fatty portion 
Regarding claim 38, Perlman teaches the invention as disclosed above in claim 35, including the fat fraction contains no hardstock (corresponding to the fatty portion including a triglyceride-based oil, less than 5% diglycerides, and phytosterol ester) (col. 4, lines 45-51; col. 5, lines 59-61).
Regarding claim 39, Perlman teaches the invention as disclosed above in claim 35, including the minimum amount of saturated fatty acids in the fat fraction is 0% (corresponding to at least 80% by weight of the fatty acid may be monounsaturated, and where the amount approaches 100%, the saturated fatty acid would approach 0) (col. 5, lines 4-6), which overlaps the claimed content range.
Regarding claim 40, Perlman teaches the invention as disclosed above in claim 35, including phytosterol ester comprises less than 20% polyunsaturated fatty acids (corresponding to polyunsaturated (linoleate+alpha-linoleate)-ester phytosterols) (col. 4, lines 55-57), which falls within the claimed content range.
Regarding claim 45, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is solid at 20° C and is liquid at 37°C (corresponding to a melting point of 37°C to prevent a disagreeable waxy mouth feel (column 9, lines 49-56; column 10, lines 31-40)); and the emulsion is free of phytostanol ester (corresponding to the fatty portion comprising at least one physterol ester selected from the group consisting of oleate esters of beta-sitosterol, campesterol, stigmasterol, brassicasterol, and clionasterol (column 6, lines 6-11)). 

Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 8,512,794) in view of Hegenbart (Hegenbart, S., “Fats and Oils Spread Out Possibilities in Margarine”, 2001, Natural Products Insider, < https://www.naturalproductsinsider.com/archive/fats-and-oils-spread-out-possibilities-margarine>) as applied to claims 25 and 35 above, and further in view of New World Encyclopedia (“Margarine”, July 2017, New World Encyclopedia, < https://web.archive.org/web/20170718214510/http://www.newworldencyclopedia.org:80/entry/Margarine>), hereinafter referred to as “Encyclopedia”.
Regarding claim 33, Perlman teaches the invention as disclosed above in claim 25, including the emulsion is a margarine (col. 5, line 28) and the fat fraction comprises natural vegetable oils as the liquid oil (col. 5, lines 59-62), but it does not teach the liquid oil is olive oil.
However, Encyclopedia teaches that margarine is made from vegetable oils and that common sources of vegetable oils are olives (page 1, paragraph 1 under “Description”).
It would have been obvious for a person of ordinary skill in the art to have modified the margarine of Perlman by using olive oil as the liquid oil as taught by Encyclopedia.  Since Perlman discloses that the emulsion is a margarine and the liquid oil is a natural vegetable oil, but does not disclose a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Encyclopedia in order to determine a suitable liquid oil for the margarine, thereby rendering the claim obvious.
Regarding claim 41, Perlman teaches the invention as disclosed above in claim 35, including the emulsion is a margarine (col. 5, line 28) and the fat fraction comprises 
However, Encyclopedia teaches that margarine is made from vegetable oils and that common sources of vegetable oils are olives (page 1, paragraph 1 under “Description”).
It would have been obvious for a person of ordinary skill in the art to have modified the margarine of Perlman by using olive oil as the liquid oil as taught by Encyclopedia.  Since Perlman discloses that the emulsion is a margarine and the liquid oil is a natural vegetable oil, but does not disclose a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Encyclopedia in order to determine a suitable liquid oil for the margarine, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 42-44 over Perlman; 35 U.S.C. §103 of claims 25-32 and 34-40 over Perlman and Hegenbert; claims 33 and 41 over Perlman, Hegenbert, and Encyclopedia: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that independent claims 25, 35, and 42 each recite as a common feature a fat portion which consists of 0-20% (w/w) hardstock.  Applicant stated that the present invention is developed to replace substantial amounts of or all of the hardstock used in products such as margarine.  Applicant argued that commercial products containing phytosterols or phytostanols would still contain at least 20% saturated fatty acids as hardstock to maintain desirable texture, consistency, and mouth-feel properties.  Applicant stated that Perlman is silent as to any particular modification of hardstock 
However, even if commercial products containing phytosterols or phytostanols still contain at least 20% saturated fatty acids, this assertion does not mean that the invention of Perlman includes at least 20% of saturated fatty acids, especially in light of Perlman teaching that the fat portion consists of at least one triglyceride-based oil and at least one phytosterol oleate (column 5, lines 59-66), which means that no hardstock is present in the composition.  Also, a commercial composition comprising at least 20% saturated fatty acids would still overlap the claimed hardstock content, wherein a selection of an amount of saturated fatty acid within the overlapping portion would render the claim obvious.
Applicant stated that the incorporation of plant-based phytoesters in edible fat blends has been accomplished by replacing some amount of hardstock with stanol esters as described in the present application and that the present application defines the term “phytosterol esters” to exclude phystanol esters whereas Perlman identifies “phytosterol” as being various sterol and stanol esters.  Applicant argued that, due to this difference, Perlman does not contemplate the inclusion of phytosterol esters comprising at least 65% (w/w) phytosterol oleate to the exclusion of phytostanol esters.  Applicant added that the Hegenbert and Encyclopedia references do not cure the deficiencies of Perlman with 
However, Perlman teaches that the fatty portion comprises at least one physterol ester selected from the group which includes oleate esters of beta-sitosterol, campesterol, stigmasterol, brassicasterol, and clionasterol (column 6, lines 6-11), which are phytosterol esters.  Therefore, a fatty portion comprising only one or a mixture of these components is considered to be free of phytostanol esters as claimed.  Since the prior art has been shown to teach all features of the present claims, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791